DETAILED ACTION
Applicants’ arguments, filed 16 August 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures – Objection
Claim 15 is objected to because of the following informalities:
Claim 15 recites three sequences; namely of the HIV-1 TAT peptide, polyarginines, penetratin, and transportan. However, the claim does not recite the Seq. IDs of these sequences.
MPEP 2422 states the following, as of 37 C.F.R. 1.821(d).

(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

The examiner has objected to claim 15 because the claim does not actually recite the relevant sequence identifier.
The examiner notes that HIV-1 TAT peptide appears to be Seq. ID 1, penetratin appears to be Seq. ID 2, polyarginines appear to be seq ID. 3, and transportan appears to be Seq. ID 4. However, the claim is objected to because it does not specifically recite these Seq. ID numbers.
The instant specification is also objected to because it does not include the required Seq. ID numbers. The examiner notes page 4, paragraph 0025 and page 16 paragraph 0098 of the instant specification. These paragraphs list the relevant peptides but do not provide the Seq. ID numbers.
Appropriate correction is required, and this correction can be made by amending the claims and specification to include the proper Seq. ID numbers.
This office action is made NON-FINAL because this objection could have been made previously but mistakenly was not made previously.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2013/0315831 A1) in view of Chen et al. (US 2015/0343056 A1).
Shi et al. (hereafter referred to as Shi) is drawn to a particle with an aqueous core, as of Shi, title, abstract, and figure 1, reproduced below.

    PNG
    media_image1.png
    478
    666
    media_image1.png
    Greyscale

As to claim 1, the claim requires a kit. Shi teaches a kit as of paragraph 0193.
As to claim 1, the claim requires an immunologic adjuvant as well as a polymeric. Shi teaches that the polymeric matrix can include adjuvants, as of Shi, paragraphs 0015, 0021, and 0155.
As to claim 1, the claim requires a means for antigen release. Shi teaches various anticancer agents such as doxorubicin and paclitaxel, as of Shi, paragraphs 0110 and 0116. These are understood to read on the required means for antigen release.
 As to claim 1, the claim requires that the polymeric nanoparticle have a solid polymeric shell impermeable to water. Shi teaches this in the above-reproduced figure. Shi teaches a PLGA shell in the above-reproduced figure. PLGA is a hydrophobic polymer which is impermeable to water.
As to claim 1, the claim requires one or more aqueous cores enclosed by the polymeric shell. Shi teaches this in the above-reproduced figure.
Shi does not teach cyclic-di-GMP.
Chen et al. (hereafter referred to as Chen) is drawn to vaccine adjuvants, as of Chen, title and abstract. Chen teaches the following on paragraph 0204, reproduced below with relevant words pointed out by the examiner.

    PNG
    media_image2.png
    172
    411
    media_image2.png
    Greyscale

The above-reproduced text appears to indicate that cyclic di-GMP is an adjuvant, and is useful for cancer vaccines. Chen teaches that 2’3’-cGAMP is a potent ligand of STING, as of Chen, paragraph 0204, reproduced above.
Chen does not teach a particle with a solid polymer shell and an interior aqueous space.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the cyclic di-GMP of Chen with the composition of Shi. Shi is drawn to a composition for treating cancer, and teaches that the composition may include adjuvants. Chen teaches that cyclic di-GMP is being developed as an adjuvant, including for cancer vaccines. As such, the skilled artisan would have been motivated to have included the cyclic di-GMP of Chen in the composition of Shi in order to have predictably acted as an adjuvant with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. cyclic di-GMP, as of Chen) for incorporation into a composition (that of Shi), based on its recognized suitability for its intended use (an adjuvant, wherein inclusion of an adjuvant is suggested by Shi). See MPEP 2144.07.  
As to claim 3, Shi teaches a thickness of 1 nm to 50 nm in paragraph 0009. Shi teaches a particle diameter of 225 nm in paragraph 0221. The thickness in Shi overlaps with the claimed thickness of less than 25 nm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 5, Shi teaches CpG DNA in the particles, as of Shi, paragraphs 0014 and 0103.
As to claim 8, Shi teaches antibody targeting ligands as of paragraphs 0087-0100.
As to claim 9, Shi teaches an immunoglobulin, as of paragraph 0096.
As to claims 10-12, Shi teaches a lipid molecule on the surface of the particle, as of the above-reproduced figure. This lipid is lipophilic and can be lecithin, which is a phospholipid. Lecithin would have been understood to have been amphiphilic as it comprises a hydrophobic carbon chain at one end of the molecule and hydrophilic phosphate and quaternary ammonium group at the other end of the molecule.
As to claim 13, Shi teaches a PEG-lipid on the surface of the particle, as of the above-reproduced figure, wherein the lipid conjugate is DSPE-PEG.
As to claims 14-15, Shi teaches the Tat peptide, as of Shi, paragraph 0131. The skilled artisan would have recognized the Tat peptide as a cell penetrating peptide.
As to claims 16-17, the docetaxel in the above-reproduced figure is a cytotoxic agent.
As to claim 18, Shi teaches vincristine and vinorelbine in paragraph 0116; these are recited by claim 18.
As to claim 20, Shi teaches both adjuvants and small molecules which read on the required means for antigen release. See e.g. Shi, paragraph 0014-0015. While Shi does not necessarily teach these together in the same dose, the skilled artisan would have been motivated to have modified Shi to have included these in the same dose. This determination is made in view of the above-reproduced figure from Shi which teaches multiple components in the same dose.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2013/0315831 A1) in view of Chen et al. (US 2015/0343056 A1), the combination in view of Friedberg (US 2010/0112011 A1).
Shi is drawn to a composition for delivering anticancer agents comprising a polymeric shell and an aqueous inner core. Chen teaches cyclic di-GMP. See the rejection above over Shi in view of Chen by themselves.
Shi does not teach a photolytic agent.
Friedberg is drawn to an antitumor vaccine generated using photodynamic therapy, as of Friedberg, title and abstract. Said composition may comprise an adjuvant and antigen, as of Friedberg, paragraphs 0055-0059. As best understood by the examiner, the photodynamic agent of Friedberg is understood to kill tumor cells such that they may be used as an inactivated vaccine, as of Friedberg, paragraph 0058.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the photodynamic agent of Friedberg with the composition of Shi. The photodynamic agent of Friedberg is useful for inactivating tumor cells so that an immune response can be induced against said tumor cells. The skilled artisan would have been motivated to have combined the composition of Shi with the photodynamic agent of Friedberg in order to provide cancer cells in an inactivated form and to predictably induce an immune response against said inactivated cancer cells and treated cancer with a reasonable expectation of success. Combining prior art elements (e.g. the composition of Shi and the photodynamic agent of Friedberg) according to known methods to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Also see MPEP 2144.06(I).

Claims 1, 3, 10, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2017/165506 A1) in view of Black et al. (US 2008/0207657 A1).
Hu et al. (hereafter referred to as Hu) is drawn to thin shell nanoparticles and use thereof, as of Hu, title and abstract. Hu teaches cyclic di-GMP on the last line of page 1 as well as page 10, Example 3. Hu teaches treating cancer as of Hu, page 18, claim 23. Hu teaches cyclic-di-GMP, as of Hu, page 1, last line and Hu, page 10, Example 3
Hu does not teach a treatment kit, and does not teach a “means for inducing antigen release from the cell”.
Black et al. (hereafter referred to as Black) is drawn to kits for the treatment of cancer. Although the title of Black is related to minoxidil sulfate for the treatment of cancer, Black does provide teachings regarding combining anti-cancer vaccination with chemotherapy, as of Black, paragraph 0049 and figure 1. Black appears to indicate that anti-cancer vaccination provides chemosensitization to chemotherapy, as of Black, paragraph 0050.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the nanoparticle comprising cyclic-di-GMP of Hu with a kit and included in said kit both the particle of Hu and an additional anti-cancer treatment such as radiotherapy of chemotherapy of Black. Hu teaches a particle comprising cyclic GMP, and suggests treating cancer in claim 23. Black teaches the combination of anti-cancer vaccination with other means of treatment, as well as the use of a kit. As such, the skilled artisan would have been motivated to have combined the particle of Hu with a kit comprising chemotherapy or radiotherapy as well as additional anti-cancer vaccination for the predictable treatment of cancer with a reasonable expectation of success. Combining prior art elements (e.g. the particle comprising cyclic diGMP of Hu along with additional anticancer vaccination, chemotherapy, or radiotherapy, as of and Black) according to known methods (placing these in a kit, as taught by Black) to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 1, the particle of Hu appears to be a particle with a PLGA shell that has an aqueous interior, as of Hu, page 16, claim 1 and 8. The skilled artisan would have understood a PLGA shell to have been impermeable to water because PLGA is hydrophobic.
As to claim 3, Hu teaches an outer diameter of 30-600 nm and a thickness of less than 25 nm, as of Hu, page 18, claim 21.
As to claims 10, Hu teaches the following on pages 11 and 12, relevant text reproduced below.

    PNG
    media_image3.png
    476
    970
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    654
    976
    media_image4.png
    Greyscale

As such, it appears that the composition of Hu includes molecules capable of tethering to a cell membrane, though it is not entirely clear which molecule in Hu achieved this effect.
As to claims 16-18, Black teaches various chemotherapeutic agents in paragraph 0029 including doxorubicin. These are understood to read on the required cytotoxic chemical agents.
As to claim 20, the skilled artisan would have been motivated to have formulated the composition of Hu in view of Black in to a single dose in order to have predictably treated a patient with cancer with a reasonable expectation of success.
Note Regarding Reference Date: The instant application has an earliest effective filing date of 4 January 2018, based upon the filing date of provisional application 62/613,574, upon which the instant application claims benefit. Hu was published on 28 September 2017, which is less than a year earlier than the earliest effective filing date of the instant application. Hu was also effectively filed earlier than the effective filing date of the instant application. The examiner notes that although there is a common inventor between the Hu reference and the instant application, there is an inventor listed on the instant application and not listed on the Hu reference. There are also inventors listed on the Hu reference and not listed by the instant application. As such, Hu appears to be prior art under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).

Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 16 August 2022 (hereafter referred to as applicant’s response). These arguments will be addressed below.
In applicant’s response, page 11, last paragraph, applicant emphasizes the fact that docetaxel is encapsulated in the PLGA between two layers of lipid, and not encapsulated in the aqueous cores as allegedly disclosed by the present application.
This is not persuasive. The instant claims require that the means for inducing antigen release is encapsulated in the polymeric nanoparticle. However, the instant claims do not require that the means for inducing antigen release be encapsulated in the aqueous core rather than in the solid polymeric shell. The skilled artisan would have understood that encapsulation in the solid polymeric shell would have read on the required encapsulation in the polymeric nanoparticle.
Additionally, the skilled artisan would have understood that were hydrophobic agents to have been encapsulated in the nanoparticle of Shi, they would have been encapsulated in the hydrophobic portion of the nanoparticle, which is the lipid bilayer and the PLGA shell. This determination is made in view of the principle of like-dissolves-like, and the fact that both the interior of the lipid bilayer and the PLGA particle are hydrophobic; therefore, a hydrophobic drug would have been encapsulated in this portion of the particle. In contrast, hydrophilic drugs would have been encapsulated in the interior aqueous space because hydrophilic drugs are soluble in water.
Although in the example of Shi, the active agent is docetaxel and is hydrophobic, Shi teaches other chemotherapeutic agents in paragraph 0116. Some of these agents, such as fluorouracil, are hydrophilic. The skilled artisan would have expected that had fluorouracil been substituted in place of docetaxel, the resultant composition would have comprised fluorouracil in the interior aqueous space rather than the lipid bilayer and/or PLGA portion of the particle. This is because fluorouracil, being hydrophilic, would have been expected to have dissolved well in water and to have dissolved poorly in non-polar substances like PLGA and the lipid bilayer.
As such, even if, purely en arguendo, the claims were amended to require that the means for inducing antigen release were encapsulated in the interior aqueous phase, this still would have been prima facie obvious over the combination of Shi in view of Chen.
In applicant’s arguments, paragraph bridging pages 11-12, applicant argued that neither Chen nor Friedberg has taught cyclic di-GMP as a means for inducing antigen release from a cell such as anti-cancer drugs or photolytic agents being encapsulated into nanoparticles at the same time.
In response, the examiner does not necessarily dispute this point, and it is for that reason that the claims were not rejected as anticipated by either Chen or Friedberg. Nevertheless, this argument is not sufficient to overcome the currently applied obviousness rejection. This is because the skilled artisan would have been motivated to have encapsulated the cyclic di-GMP of Chen into the nanoparticle of Shi for the reasons set forth above. The resultant composition which would have been expected to have formed from this combination of references would have comprised both anti-cancer drugs and cyclic di-GMP encapsulated in the nanoparticle for the reasons set forth above.
With regard to the combination of Hu and Black, applicant argues that neither Hu nor Black teach that the means for antigen release from the cell and the agonist are encapsulated in the nanoparticle at the same time, as of applicant’s response, page 12, second paragraph. This is not persuasive. Hu teaches a nanoparticle encapsulating cyclic di-GMP. The skilled artisan would have been motivated to have combined this nanoparticle comprising cyclic di-GMP with an anti-cancer agent in view of the teachings of Black. The skilled artisan would have been motivated to have predictably encapsulated the anti-cancer agents in the nanoparticle of Hu for predictable treatment of cancer with a reasonable expectation of success, as Hu teaches encapsulating active agents in nanoparticles.
With regard to claim 3, applicant argues that the thickness taught by Shi is the thickness of the two lipid layers, not the thickness of the polymer matrix. This is not persuasive because it appears to the examiner that the thickness of the two lipid layers and the thickness of the polymer matrix would appear to be the same measurement. In support of this, the examiner has reproduced the figure in the abstract of Shi below with annotation.

    PNG
    media_image5.png
    494
    583
    media_image5.png
    Greyscale

As such, looking at the above-reproduced figure, the thickness of the two lipid layers would actually appear to be thicker than the thickness of the polymer matrix. Therefore, if the lipid bilayer has a thickness of from 1 nm to 50 nm, as of paragraph 0009 of Shi, the skilled artisan would have expected the polymer matrix to have been thinner than this range. Such a range of thinner than 1 nm to 50 nm would have overlapped with the claimed thickness, as explained on page 10 of the prior office action on 17 May 2022.
With regard to dependent claims other than claim 3, applicant argues that claim 1 should not be rejected, and claims depending from claim 1 should not be rejected for essentially the same reason that claim 1 should not be rejected. This is not persuasive. Claims 1 and 3 are properly rejected for the reasons set forth above. As no additional arguments are presented regarding dependent claims other than claim 3, the rejections of these claims have been maintained.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 8-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Shi et al. (US 2013/0315831 A1).
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17, 19-22, and 25-27 of copending Application No. 16/087,746 in view of Shi et al. (US 2013/0315831 A1), the combination further in view of Friedberg (US 2010/0112011 A1).
The instant claims are drawn to a kit comprising an immunologic adjuvant and a means for inducing release from a cell. The elected species of immunologic adjuvant is cyclic di-GMP. The means for inducing release from a cell may be an anti-cancer agent.
Copending claim 1 is drawn to a polymeric nanoparticle comprising a hydrophilic bioactive agent. Copending claim 20 indicates that the bioactive agent may be cyclic di-GMP. Copending claim 22 recites treating cancer.
The copending claims do not recite a kit and do not recite a means for inducing antigen release.
Shi et al. (hereafter referred to as Shi) is drawn to a particle with an aqueous core, as of Shi, title, abstract, and figure 1, reproduced in the rejection above over Shi by itself. Shi teaches a kit as of paragraph 0193. Shi teaches various anticancer agents such as doxorubicin and paclitaxel, as of Shi, paragraphs 0110 and 0116. These are understood to read on the required means for antigen release.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the nanoparticle of the copending claims with a kit and an anti-cancer agent, as of Shi. The nanoparticle of the copending claims comprises cyclic GMP, and teaches use for treating cancer in copending claim 22. Shi teaches a nanoparticle comprising an adjuvant (for cancer vaccination) along with a cancer drug, wherein said nanoparticle has a thin polymeric shell and interior aqueous space. As such, the skilled artisan would have been motivated to have combined the nanoparticle of the copending claims with a kit comprising additional anti-cancer vaccination for the predictable treatment of cancer with a reasonable expectation of success. Combining prior art elements (e.g. the liposome comprising cyclic diGMP of the copending claims along with additional anticancer agents, as of Shi) according to known methods (placing these in a kit, as taught by Shi) to yield predictable results (treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 19, Friedburg teaches a photolytic agent. The skilled artisan would have been motivated to have combined the photolytic agent of Friedburg with the composition of the copending claims in order to have predictably improved cancer treatment with a reasonable expectation of success.
As to claims 3, 5, 8-18, and 20, these claims are rejected for the same reason as the rationale provided above in the obviousness rejection.
This is a provisional non-statutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
In applicant’s response, applicant argues that the examiner should hold these provisional rejections in abeyance until the copending applications issue as a patent. This is not persuasive as applicant did not present a substantive argument as to why applicant believes the double patenting rejection to be improper. As such, the double patenting rejection has been maintained.

Additional Relevant Art
In the response to arguments section related to the obviousness rejection, the examiner took the position that in the case of liposomes encapsulating active agents, the skilled artisan would have understood that hydrophobic active agents would have been present in the bilayer itself, and hydrophilic active agents would have been present in the aqueous core. In support of this position, the examiner cites Khan et al. (Chemical Biology and Drug Design, Vol. 71, 2008, pages 3-7). Khan et al. (hereafter referred to as Khan) is drawn to drug hydrophobicity and liposomal stability, as of Khan, page 3, title and abstract. Khan teaches the following on page 4, figure 1, reproduced below.

    PNG
    media_image6.png
    581
    640
    media_image6.png
    Greyscale

As such, the skilled artisan would have been aware from the above document that water-soluble liposome cargo would have been present in the liposome aqueous core, and water-insoluble liposome cargo would have been present in the lipid bilayer of a liposome.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612